IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                      NO. PD-0228-15


                         ALAN OMAR RODRIGUEZ, Appellant

                                             v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                    FROM THE FIRST COURT OF APPEALS
                            HARRIS COUNTY

              Per curiam. Keasler, and Hervey, JJ., dissent.

                                        ORDER

       The petition for discretionary review violates Rule of Appellate Procedure 9.3(b)(1)

and 68.4(j) because the original petition is not accompanied by 11 copies and the petition

does not contain a copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be filed

in the Court of Criminal Appeals within thirty days after the date of this Order.

Filed: April 29, 2015
Do Not Publish